DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 07/21/2021 has been considered by the examiner.

Claim Status
Claims 1-19 are being examined on the merits in this office action.

Claim Objections
Claims 3, 8-9 and 14-15 are objected to because of the following informalities:  
Claims 3, 8-9 and 14-15 recite “in an amount of 2.5 mg/L”. This is not an amount but a concentration. The Examiner respectfully suggests amending the claims to replace “an amount” with “a concentration”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103 - Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Kunit et al. in (Res Rep Urol. 2014; 6: 67–70) in view of Peyronnet et al. in (European urology focus 4 (2018) 17–24) is withdrawn because the cited prior art does not teach a method of enhancing the therapeutic efficacy of FT in treating LUTS in patients who do not have BPH.

Claim Rejections - 35 USC § 112 - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the limitation “the answer to question #7” in lines 3 of claim 8 and 9. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether question #7 of the IPSS still remains unchanged in 2021. The scope of claim 10 and 11 is therefore unclear.
answer to question #7 in the International Prostate Symptom Score (IPSS) of from about 40% to about 60%, when compared to a placebo control, wherein question 7 solicits from the patient how many times over the past month he had to get up to urinate from the time he went to bed until the time he got up”.

Response to Arguments
Applicant argues that the amendment to claims 10 and 11 obviates the rejection.
The argument has been fully considered but is not persuasive because that amendments to claims 10 and 11 do not solve the lack of clarity. It is still unclear whether question #7 of the IPSS still remains unchanged in 2021. Applicants’ amendment therefore does not clear this ambiguity. The rejection is therefore maintained.

Double Patenting - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1-8, 10-14, and 16-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/410,658 (PGPub US 2020/0360465) is maintained
Although the claims at issue are not identical, they are not patentably distinct from each other because application ‘658 claims a method of treating LUTS comprising administering FT in the amount of 2.5mg (claims 1-3) and method of administration such as intravenously, and treatment of irritative and obstructive symptoms (see claims 5-12). Application ‘658 further recites expected results as shown in claims 8-9, and 13-16.
Please note that the instant application teaches a method of enhancing the efficacy of FT in the treatment of LUTS comprising administering FT in the amount of 2.5mg (see claim 1 and 2) and the method of administration including intravenously (claim 3) and treatment of irritative and obstructive symptoms (claims 5-8 and 10-14) as well as expected results as shown in claims 10-11 and 16-19. In addition, both the instant application and application ‘658 teach subjects who having LUTS who do not have BPH.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that MPEP §804(I)(B)(1)(b), if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent. Applicant further argues that the '658 application claims do not recite the same method as recited by the present claims.

The arguments presented above have been fully considered but are not persuasive because the nonstatutory double patenting rejection is not the only rejection remaining. With respect to Applicants’ assertion that the ‘658 application does not recite the same method, examiner notes that both the instant application and the ‘658 application teach a method of treating LUTS in subjects who have LUTS but not BPH comprising administering FT in the amount of 2.5mg and the method of administration including intravenously and treatment of 

EXAMINER’S COMMENT
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The closest prior art is Kunit et al. in (Res Rep Urol. 2014; 6: 67–70). Kunit teaches a method of treating LUTS in patients with BPH and that the patients were administered 2.5 mg, 5 mg, and 10 mg of NX-1207 (p. 68 right col., 3rd paragraph, line 6-7). Kunit discloses that the dose of 2.5mg led to a mean decrease in AUASI score to 11.0 (P=0.008 compared to placebo) (p. 68 right col., 3rd paragraph, line 29-36).
Kunit does not teach a method of enhancing the therapeutic efficacy of FT in treating LUTS in patients having LUTS who don’t also have BPH comprising administering FT and subsequently administering FT at least more than one year after the first administration.


Conclusion
Claims 1-8, 10-14, and 16-19 are rejected. Claims 9 and 15 are objected for the reasons set forth above and as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                           

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654